Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kadlec et al. (US 20180050412) in view of Delius (US 4,492,841).
Regarding claim 1,  Johnson et al discloses a welding-type power supply (abstract), comprising: 
power conversion circuitry 104 (fig. 1) configured to convert input power 110 (fig. 1) to welding-type power 132 (fig. 1) (¶ 0012, 0029); and 
control circuitry 108 (fig. 1) configured to: 


control the power conversion circuitry 104 (fig. 1) to output a voltage pulse 202 (fig. 2, i.e. a waveform) at a first voltage (¶ 0013);
determine whether the power conversion circuitry 104 (fig. 1) outputs current 118 (fig. 1) during the voltage pulse (¶ 0040); 
in response to determining that there is less than a threshold output current during the voltage pulse (abstract; ¶ 0012) or output a second voltage that is less than the first voltage; and 
in response to determining that the power conversion circuitry 104 (fig. 1) outputs at least the threshold output current during the voltage pulse, control the power conversion circuitry to output the welding-type power 132 (fig. 1) (¶ 0013-0014, 0029).
Kadlec et al. discloses all the limitations of the claimed invention as set forth above, except for control the power conversion circuitry to turn off an output.
However, Delius teaches control the power conversion circuitry 180 (fig. 2, i.e. called the process stop system) to turn off (i.e. shutdown/disable) an output (col. 3, lines 61- col. 4, lines1). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kadlec‘s reference, to include such logic process as set forth above, as suggested and taught by Delius, for the purpose of automatically controlling an arc which is powered from either a constant potential source or a constant current source (col. 1, lines 31-33).
With respect to claim 2, Kadlec et al in view of Delius discloses the limitations of the claimed invention as set forth above of which Kadlec further discloses wherein the control circuitry 108 (fig. 1) is configured to control the power conversion circuitry 104 (fig. 1) to repeat the voltage pulse 202 (fig. 2, i.e. a waveform) at intervals until at least the threshold output current 204, 206 (fig. 2) is detected during the voltage pulse (¶ 0034-0035).
With respect to claim 4, Kadlec et al in view of Delius discloses the limitations of the claimed invention as set forth above of which Kadlec further discloses wherein the control circuitry 108 (fig. 1) is configured to: 
during output of the welding-type power by the power conversion circuitry 104 (fig. 1), monitor an output welding-type current; and 
in response to determining that the output current is less than a threshold current for at least a threshold time duration (¶ 0012), control the power conversion circuitry 104 (fig. 1) to decrease an output voltage and control the power conversion circuitry 104 (fig. 1) to output the voltage pulse 202 (fig. 2, i.e. a waveform) at intervals (abstract; ¶ 0015).
With respect to claim 9, Kadlec et al in view of Delius discloses the limitations of the claimed invention as set forth above of which Kadlec further discloses wherein the control circuitry 108 (fig. 1) is configured to control the power conversion circuitry 104 (fig. 1) to output the second voltage to reduce an average open circuit voltage while arc welding is not occurring (¶ 0029).
With respect to claim 10, Kadlec et al in view of Delius discloses the limitations of the claimed invention as set forth above of which Kadlec further discloses wherein the welding-type power 132 (fig. 1) (¶ 0012, 0029) comprises the first voltage (¶ 0013). 
With respect to claim 13, Kadlec et al in view of Delius discloses the limitations of the claimed invention as set forth above of which Kadlec further discloses a current sensor 122 (fig. 1) configured to measure the output current from the power conversion circuitry 104 (fig. 1), the control circuitry 108 (fig. 1) configured to determine that there is less than the threshold output current based on a measured output current 118 (fig. 1) (abstract; ¶ 0012, 0028).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kadlec et al. (US 20180050412) in view of Delius (US 4,492,841) as applied to claim 1 above, and further in view of IDE (US 20170252850).
Regarding claim 3, Kadlec et al in view of Delius discloses all the limitations of the claimed invention as set forth above including of which Kadlec further discloses wherein the control circuitry 108 (fig. 1) is configured to control the power conversion circuitry104 (fig. 1) to output the welding-type power 132 (fig. 1) (¶ 0012, 0029), except for a hot-start phase having a current higher than a setpoint current.
However, IDE teaches a hot-start phase (see figure 2 for example, i.e. from the time t2 to the time t41) having a current higher Iw (fig. 2) than a setpoint current (i.e. a welding current setting value) (¶ 0004, 0033-0034, 0050, 0053). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such hot-start current as set forth above, as suggested and taught by IDE, for the purpose of stabilizing a welding state during a transient welding period from start of welding to convergence to a steady welding period (¶ 0007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kadlec et al. (US 20180050412) in view of Delius (US 4,492,841) as applied to claim 1 above, and further in view of Smith et al. (US 20180021872).
Regarding claim 5, Kadlec et al in view of Delius discloses all the limitations of the claimed invention as set forth above, except for a voltage sensor configured to measure an output voltage of the welding-type power, wherein the control circuitry is configured to: during output of the welding-type power by the power conversion circuitry, monitor the output voltage; and in response to determining that the output voltage is at least a threshold voltage for at least a threshold time duration, control the power conversion circuitry to decrease the output voltage and control the power conversion circuitry to output the voltage pulse at intervals.
However, Smith et al teaches a voltage sensor 104 (fig. 1, i.e. voltage sense circuit) configured to measure an output voltage of the welding-type power (¶ 0017, 0027), wherein the control circuitry 106 (fig. 1) is configured to: during output of the welding-type power by the power conversion circuitry, monitor the output voltage (¶ 0044); and in response to determining that the output voltage is at least a threshold voltage 210 (figs. 2-3) for at least a threshold time duration 212 (fig. 2), control the power conversion circuitry to decrease the output voltage and control the power conversion circuitry to output the voltage pulse at intervals (¶ 0039, 0040, 0042). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such voltage sensor as set forth above, as suggested and taught by Smith, for the purpose of allowing the operator more freedom to manipulate the weld (¶ 0015).

Claims 6-8 and 11-12 are is rejected under 35 U.S.C. 103 as being unpatentable over Kadlec et al. (US 20180050412) in view of Delius (US 4,492,841) as applied to claim 1 above, and further in view of Schartner et al. (CN-107078662).
Regarding claims 6-8, Kadlec et al in view of Delius discloses all the limitations of the claimed invention as set forth above, except for (Claim 6) wherein the voltage pulse is less than 50 microseconds in duration; and (Claim 7) wherein the voltage pulse is less than 20 microseconds in duration; and (Claim 8) wherein the second voltage is selected such that an average open circuit voltage is less than 12 volts.
However, Schartner teaches wherein the voltage pulse is less than 50 microseconds in duration; and wherein the voltage pulse is less than 20 microseconds in duration; and  wherein the second voltage is selected such that an average open circuit voltage is less than 12 volts (pages 11, 16). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such voltage pulse/waveform as set forth above, as suggested and taught by Schartner, for the purpose of eliminating the load sharing unbalance load proportional gain further during arc starting (page 16).   Furthermore, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP § 2144.05. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 11, Kadlec et al in view of Delius and Schartner et al discloses the limitations of the claimed invention as set forth above including which Kadlec further discloses wherein the control circuitry 108 (fig. 1) is configured to: during output of the welding-type power 132 (fig. 1) by the power conversion circuitry 104 (fig. 1), monitor the output current of the welding-type power via a current sensor 122 (fig. 1); and in response to detecting that the output current is less than a threshold current (abstract; ¶ 0012).  Schartner discloses output a predetermined sequence of duty cycles to one or more switching elements  (Z8-Z15) of the power -3-Attorney Docket No. 64246US01 (68346-US)Preliminary Amendmentconversion circuitry to cause the power conversion circuitry to output voltage pulses to increase the output current during the voltage pulses (pages 3, 9).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such voltage pulse/waveform as set forth above, as suggested and taught by Schartner, for the purpose of controlling and regulating the output current and/or voltage to provide a welding type output (page 9).
With respect to claim 12, Kadlec et al in view of Delius and Schartner et al discloses the limitations of the claimed invention as set forth above which Schartner further discloses in response to determining that there is no output current during the voltage pulse, control the power conversion circuitry to output the second voltage (page 9).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such no output current as set forth above, as suggested and taught by Schartner, for the purpose of controlling and regulating the output current and/or voltage to provide a welding type output (page 9).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kadlec et al. (US 20180050412) in view of Delius (US 4,492,841) as applied to claim 1 above, and further in view of Daniel (US 20130264323).
Regarding claim 14, Kadlec et al in view of Daniel discloses all the limitations of the claimed invention as set forth above, except for a voltage sensor configured to measure an output voltage from the power conversion circuitry, the control circuitry configured to determine that there is less than the threshold output current based on the measured output voltage.
However, Daniel teaches a voltage sensor 34 (fig. 1) configured to measure an output voltage (i.e. threshold value) from the power conversion circuitry 10 (fig. 1), the control circuitry 64 (fig. 1, i.e. a controller) configured to determine that there is less than the threshold output current (i.e. previously detected threshold value) based on the measured output voltage (¶ 0027, 0040). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such voltage sensor as set forth above, as suggested and taught by Daniel, for the purpose of providing a more accurate detection method for detection of the end of a shorting event (¶ 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761      

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761